Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kursawe (US 2007/0163697) in view of Swales (US Patent 6,982,953) and Maekawa (US 2003/0167411).
With regards to claims 1 and 8, Kursawe teaches a method and labeling machine for labeling containers (Abstract), having at least one docking station for a labeling apparatus and a machine control system (Figure 1 items 3, 4, 5 and 10), where  the docking station comprises at least one network access for establishing a network connection between the machine control system and a docked labelling apparatus where the network connection is adapted to transmit security-relevant data and/or time-critical data (paragraphs 12, 30, 41, 43, 45 and 46). 
Kursawe teaches that the data can be transferred via a local network such as an Ethernet whereas the address information may be transferred via a proprietary connection between the labeling unit and the conveyance device. The proprietary connection may use its own special data protocol (paragraph 14). Kursawe fails to explicitly disclose that the network access is connected to a manageable Ethernet network switch of the machine control system with a DHCP server, where the DHCP serve is adapted to assign a preset IP address determined by the DHCP server to the labeling apparatus connected to the network access.
Swales discloses an automatic reconfiguration of industrial networked devices (Abstract), which is the network system disclosed by Kursawe. Swales discloses that the practice of a DHCP server assigning the IP addresses is commonly by many devices (column 3 lines 51 – 67, column 4 lines 1 – 23, column 6 lines 42 – 45 and column 20 lines 36 – 39).
It would have been obvious to one of ordinary skills in the art before the effective filing date  of the claimed invention to connect the network access to a manageable Ethernet network switch of the machine control system with a DHCP server, where the DHCP server is adapted to assign a preset IP address determined by the DHCP server to the labeling apparatus connected to the network access, as suggested by Swales, in Kursawe’s labeling machine. The rationale being that, as stated by Swales, it is common practice to use DHCP servers to assign IP addresses (column 3 lines 51 – 67, column 4 lines 1 – 23, column 6 lines 42 – 45 and column 20 lines 36 – 39).
Kursawe and Swales fail to explicitly disclose that assigning the preset IP address to the labelling apparatus connected to the network access comprises assigning a distinct IP address, by the DHCP server, to each of the network accesses so that a fixed, preset IP address is assigned to the corresponding access at the docking station.
Maekawa discloses a monitoring apparatus and a monitoring method to monitor communications between computers having unique identifiers and thereby improve security without increasing the administrative load of a manager (Abstract), in the same field of endeavor as Swales, where Maekawa teaches that assigning a preset IP address to an apparatus connected to a network access comprises assigning a distinct IP address, by the DHCP server, to each of the network accesses so that a fixed, preset IP is assigned to the corresponding access by the DHCP server and where this fixed, preset IP address is used in turn for the communication of security-relevant data and/or time-critical data with the apparatus (paragraphs 10 and 35).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have assigned the preset IP address to the labelling apparatus connected to the network access comprises assigning a distinct IP address, by the DHCP server, to each of the network accesses so that a fixed, preset IP address is assigned to the corresponding access at the docking station, as suggested by Maekawa, in Kursawe’s apparatus as modified by Swales. The rationale being that, as stated by Maekawa, it improve the security in communications between computers without increasing administrative load of a manager (Abstract, paragraph 10).
With regards to claims 2 and 9, the teachings of Kursawe, Swales and Maekawa are presented above. Additionally Kursawe teaches that the labeling machine comprises at least two docking stations (Figure 1 items 3, 4 and 5) and where the IP address assigned by the server to the different docking stations are different from each other (paragraphs 30 – 32, 34 and 46).
With regards to claim 3, the teachings of Kursawe, Swales and Maekawa are presented above. Additionally Kursawe teaches that the Ethernet network switch comprises at least two slots for docking stations (as it is seen in Figure 1 in items 11, 12 and 13).
With regards to claims 4 and 10, the teachings of Kursawe, Swales and Maekawa are presented above. Additionally Kursawe teaches that a distinct identifier is assigned to each slot, which unambiguously identifies the associated docking station and is different from other identifiers (paragraphs 30 – 32, 34 and 46).
With regards to claims 5 and 11, the teachings of Kursawe, Swales and Maekawa are presented above. Additionally Kursawe teaches that each slot has a physical marking, where connecting to a connection line for connecting the slot to a network access of a docking station is possible only if the connect ion line has a complementary marking (paragraphs 30 – 32, 34 and 46).
With regards to claims 6 and 12, the teachings of Kursawe, Swales and Maekawa are presented above. Additionally Kursawe teaches an auxiliary pin for transmitting an auxiliary signal is assigned to each slot, where the machine control system is adapted to determine whether the network connection with a docked labeling apparatus has been correctly established based on receiving a signal via the first slot and via the auxiliary pin (paragraphs 30 – 32, 34 and 46).
With regards to claims 7 and 13, the teachings of Kursawe, Swales and Maekawa are presented above. Additionally Kursawe teaches that each network access comprises a further network connection to the machine control system, which is adapted to transmit data relevant to an operation of the labeling apparatus, where the machine control system is adapted to determine from a comparison data sent via a first network connection with data sent via a second network connection whether the network connect ion to the manageable Ethernet network switch has been correctly established (paragraphs 30 – 32, 34 and 46).

Response to Arguments

Due to Applicant’s amendment, Applicant’s arguments, filed March 9, 2022, with respect to the rejection(s) of claim(s) 1 - 13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maekawa (US 2003/0167411) as presented above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746